Title: From Thomas Jefferson to Caesar Augustus Rodney, 23 October 1807
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                        
                            Th:J. to mr Rodney
                            
                            Oct. 23. 07. 
                        
                        I inclose you the message, and pray you to suggest, on a separate paper, such alterations as you shall think
                            for the better either in the matter or style. I must ask the return of it this evening because mr Coles has to make 4.
                            copies, & will have only two days to do it in. it comes to you thus late, as time was necessary for it to go through the
                            hands of the other gentlemen. Affectte. salutations.
                    